DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RACK AND PINION STEERING SYSTEM
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 4, recites “a ring central axis” which should be changed to --a central axis of the stop ring-- to make it clear which ring the Applicant is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites “A rack-and-pinion gear” which is indefinite because it is unclear how a gear can have the structure further disclosed in the claims.  The claim language appears to be disclose that Applicant’s invention is the combination of a rack and a pinion gear.  Is the Applicant trying to claim --A rack and pinion system of a motor vehicle having:--?

Claim 2, lines 1-2, recites “an inner circumferential surface of the stop ring comprises a first stop face” which is indefinite because it is unclear how a surface can comprise a face.  Is the surface itself not a face?  Is the Applicant trying to claim that the inner circumferential surface is a first stop face?
Claim 3, lines 1-2, recites “a lateral face of the stop ring remote from the pinion comprises a second stop face” which is indefinite because it is unclear how a face can comprise another face.  Is the Applicant trying to claim that the lateral face of the stop ring is a second stop face?
Regarding claim 4, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5, line 3, recites “a generated surface of the housing” which is indefinite because it is unclear what makes a surface a generated surface.  How does the word “generated” further define the surface?  Is every surface a generated surface?
Regarding claim 6, the term "particularly" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6, lines 2-3, recites “in the area of the press fit” which is indefinite because it is unclear exactly what area the Applicant is referring to.  Can any area be “in the area 
Regarding claim 8, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9, line 2, recites “an outer circumferential surface” which is indefinite because it is unclear what the difference is between the outer circumferential surface of the stop ring from claim 9 and the outer circumferential surface of the stop ring from claim 5.  Are there two separate outer circumferential surfaces?  Should claim 9, line 2, be changed to --the outer circumferential surface--?
Claim 9, line 3, recites “an inner circumferential surface” which is indefinite because it is unclear what the difference is between the inner circumferential surface of the stop ring from claim 9 and the inner circumferential surface of the stop ring from claim 2.  Are there two separate inner circumferential surfaces?  Should claim 9, line 2, be changed to --the inner circumferential surface--?
Regarding claim 9, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2015/0158520 A1).
Regarding claim 1, Watanabe discloses a rack-and-pinion gear, in particular for a steering system of a motor vehicle, having a rack (10A) and a pinion (204),
wherein the pinion is supported in a pinion housing (110) and meshes with the rack inside the pinion housing, and
wherein the rack projects from the pinion housing through at least one housing aperture (the hole through 110 that 10A extends through), and
wherein a stop ring (120A, 130), which is held in the pinion housing by means of a press fit (130 is press fitted into 110; see Paragraph 0048), is provided in the housing aperture for limiting a rack longitudinal movement and/or a tilting of the rack (the stop ring is capable of limiting axial movement of the rack and tilting movement of the rack thus meeting the claim limitation; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114.).
Regarding claim 2, Watanabe discloses that an inner circumferential surface (the inner surface of 120A that faces 10A) of the stop ring comprises a first stop face (the face formed by the inner surface of 120A) for limiting the tilting of the rack.
Regarding claim 3, Watanabe discloses that a lateral face (the surface of 120A that faces 20A) of the stop ring remote from the pinion comprises a second stop face (the face formed by the lateral face) for limiting the rack longitudinal movement.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2015/0158520 A1) in view of Span et al. (WO 2015/124466 A1; see provided machine translation).
Regarding claim 4, Watanabe discloses all of the claim limitations, see above, but does not disclose that the stop ring is produced from a plastic material, in particular from polyamide.
Span et al. teaches a stop ring (36) that is produced from a plastic material (see Line 3 of Page 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Watanabe to be produced from a plastic material, as taught by Span et al., for the purpose of providing a material that can compress while having a frictional coefficient that does not induce wear on the rack.
Regarding claim 5, Watanabe discloses that the housing aperture is of substantially cylindrical formation (see Figures 1-5) and the press fit exists between an outer circumferential surface (the outer radial surface of 130) of the stop ring and a generated surface (the surface of 110 that the outer circumferential surface of 130 directly contacts) of the housing aperture.

One of ordinary skill in the art would recognize that the pinion housing may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pinion housing and to make the pinion housing produced by means of a casting process and to be unmachined, the pinion housing may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made.  Further, the patentability of the device does not depend on its method of manufacture.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  
Regarding claim 7, Watanabe in view of Span et al. discloses all of the claim limitations, see above, but does not disclose that the stop ring comprises a fully or partially circumferential fixing bead on its outer circumferential surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stop ring of Watanabe in view of Span et al. to have a fully or partially circumferential fixing bead on its outer circumferential surface, as taught by Span et al., for the purpose of providing a structure on the stop ring that aids in preventing the stop ring from being displaced in the axial direction of the rack via the fixing bead engaging into the housing.
Regarding claim 8, Watanabe in view of Span et al. discloses that the pinion housing comprises a seating surface (the vertical surface that the stop ring directly contacts), on which a lateral face (the face of the stop ring that is in direct contact with the seating surface) of the stop ring facing the pinion bears, in particular wherein the seating surface is an integral part of a seating shoulder of the pinion housing (see Figures 1-5).
Regarding claim 9, Watanabe in view of Span et al. discloses all of the claim limitations, see above, but does not disclose that the stop ring comprises at least one cavity, which is positioned between an outer circumferential surface and an inner circumferential surface of the stop ring, in particular wherein a depth direction of the cavity runs parallel to a ring central axis.
Span et al. teaches a stop ring (36) that comprises at least one cavity (48), which is positioned between an outer circumferential surface (40) and an inner circumferential surface (the surface of the central opening through 36) of the stop ring, in particular wherein a depth direction of the cavity runs parallel to a ring central axis.
.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogata (US 10,118,640 B2) discloses a rack and pinion system that has a stop ring that is located inside of the pinion housing.
Betke et al. (US 8,641,316 B2) discloses a rack, a pinion, a rack housing, and a stop ring that is press fit into the rack housing.
Son (KR 20080058649 A) discloses a rack a rack, a pinion, a pinion housing, and a stop ring that is press fit into the rack housing.
Yoo (KR 20020053247 A) discloses a rack, a pinion, a pinion housing, a stop ring, and the stop ring having at least one cavity that runs parallel to a central axis of the stop ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656